Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00823-CV

       IN RE Olga Hachar LAVAUDE, Guadalupe Hachar Didieu, George L. Hachar Jr.,
      Richard M. Hachar, Christina H. Saldana, Yvonne S. LaVaude, and Louis P. LaVaude

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 25, 2014, relators filed a petition for writ of mandamus complaining of the

trial court’s denial of a motion to dismiss for lack of jurisdiction. The court has considered relators’

petition for writ of mandamus and is of the opinion that relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2010-CI-18274, styled George L. Hachar Sr., Individually and On Behalf
of the George L. Hachar Trust v. Falcon International Bank and Verde Corp., pending in the 285th Judicial District
Court, Bexar County, Texas, the Honorable Richard Price presiding.